DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.
 
Status of the Application
	Applicants’ Amendment/Response dated 08/26/2020 is acknowledged and has been carefully considered.  In the Amendment/Response, claims 41, 47, and 52 were amended.  Claims 54-57 were newly added.  Applicants’ arguments were not found to be persuasive (see Response to Arguments below).  Claims 41 and 43-57 are currently pending and remain rejected.  The following rejections are either reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 41 and 43-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaw et al. or Hoffmeister et al. in view of Royce, Dappen et al., Joshi et al. and Gottlieb et al.  All references were cited previously.
Shaw et al. teach an abuse resistant dosage form such as a tablet comprising a drug susceptible to abuse such as the opioid methadone (hydrochloride), and a gelling agent. The dosage forms of Shaw et al. are formulated to prevent injection abuse through concentration of the active component in aqueous solution by incorporating in a solid dosage or tablet of such drug one or more ingestible solids having thickening properties which causes rapid increase in viscosity upon concentration of an aqueous solution thereof such as water (see Abstract and Examples).  Suitable gelling agents include sugar, sugar derived alcohols, starches, cellulose derivatives and gums (see column 2, lines 10-19).  
Hoffmeister et al. teach an abuse resistant dosage form such as a tablet comprising a drug susceptible to abuse such as an opioid, and a gelling agent.  Attempts to extract the medicinal agent for parenteral abuse are prevented since the material gels in the presence of water (see Abstract).  Examples of suitable aqueously gellable materials include cellulose derivatives and gums, and mixtures of two or more gel-producing substances can be used (see column 2, lines 18-24). 

	Neither Shaw et al. nor Hoffmeister et al. explicitly recite polyethylene oxide as a gelling agent.
	
Royce discloses the use of a polyethylene oxide (PEO) as a binder matrix in a sustained release dosage form, and notes that PEO has an adjustable rate control effect on the release of the medicament from the dosage form (see Abstract).  Royce teaches that PEO is a water soluble resin which is available in several grades which vary in viscosity profile when dissolved in water (see column 2, line 68 - column 3, line 2).  According to Royce, the molecular weights of PEO from about 100,000 to about 6,000,000, corresponding to a viscosity range of under about 200 cps for a 5% aqueous solution of the lower molecular weight polymers to over about 6,200 cps for a 1% solution of the higher molecular weight polymers (see column 3, lines 3-8).  For example, a 5% aqueous solution of Polyox® WSR (with an average molecular weight of about 200,000) is measured to have a viscosity of about 65 to 115 cps, and a 1% aqueous solution of Polyox® WSR 303 (with an average molecular weight of about 5,000,000 to 6,000,000) was measured to have a viscosity of 7,200 to 10,000 cps (see column 3, lines 14-23).  In addition to PEO, Royce discloses that other optional components of the compositions of the invention include various binders such as hydroxypropyl methylcellulose (see column 3, lines 50-53).  The active drugs that can be delivered according to Royce’s dosage form include analgesics (see column 4, lines 
Based on the teachings of Royce, it would have been obvious to one of ordinary level of skill in the art at the time of the invention to include polyethylene oxide with the claimed molecular weights, celluloses such as hydroxypropylmethylcellulose and microcrystalline cellulose, and polyethylene glycol as gelling agents in the abuse resistant dosage forms of Shaw et al. or Hoffmeister et al., because Shaw et al. suggests the use of one or more additives having thickening properties which causes rapid increase in viscosity upon concentration of an aqueous solution thereof such as water.  A skilled artisan at the time of the invention would have had a reasonable expectation that the presence of polyethylene oxide and hydroxypropylmethylcellulose as gelling agents would assist in increasing to viscosity of the dosage forms not comprising an immediate release opioid agonist such that they are unsuitable for 
Dappen et al. teach dosage forms comprising opioid analgesic compounds.  Dappen et al. teach the inclusion of alpha-tocopherol as an antioxidant in their dosage forms (see column 31, line 65).  Based on the teachings of Dappen et al., it would have been obvious to one of ordinary level of skill in the art at the time of the invention to include alpha-tocopherol as an antioxidant in the dosage forms of the cited art above with a reasonable expectation of success.  Joshi et al. teach the inclusion gel forming polymers which form a gel when contacted with moisture or placed in an aqueous solution (see paragraph [0014]). The gel forming polymers may be used alone or in combination with other gel forming polymers.  Joshi et al. teach the use of celluloses such as microcrystalline cellulose, polyethylene glycol, as well as polyethylene oxide as gelling agents to deter drug abuse (see paragraphs [0015] and [0021]).  Joshi et al. further teach the inclusion of polyvinyl alcohol and talc in their dosage forms (see paragraphs [0019] and [0028] of Joshi et al.).  Royce also teaches polyethylene oxides having the claimed molecular weights.  Faced with the problem of opioid abuse, a skilled artisan at the time of the invention would have been motivated to use Joshi’s gelling agents, including polyethylene oxide along with polyethylene glycol and cellulosic polymers, which are also taught by Royce.  Joshi et al. teach an exemplary formulation having a ratio of PEO to abused API that falls within the scope of the claims.  In particular, Example 1 of Joshi et al. uses a weight ratio of 4:1 PEO to abused API.  A skilled artisan following Joshi et al.’s teachings at the time of the invention would have been motivated to use a weight ratio of 4:1 PEO to opioid to deter abuse because 
Gottlieb et al. teach that tablets containing methylphenidate intended for oral use can be abused by drug addicts after being tampered with and injected intravenously (see page 15, second column).  Gottlieb et al. further teach that various opioid agonists such as hydrocodone and oxycodone are also susceptible to this type of abuse (see page 14, second column).  Based on the teachings of Gottlieb et al. and cited art of record mentioned above, a skilled artisan at the time of the invention would have been motivated to include a drug susceptible to abuse having a euphoriant effect such as an .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


The teachings of the cited art of record mentioned above are hereby incorporated in this section.

1)  Claims 41 and 43-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-70 of copending U.S. Application No. 15/019321.  Although the conflicting sets of claims are not identical, they are not patentably distinct from each other because claims 41-70 of copending U.S. Application No. 15/019321 also disclose controlled release oral dosage forms comprising an opioid and polyethylene oxide which read on the instantly claimed controlled release oral dosage forms. This is a provisional double patenting rejection because the conflicting claims have not yet been patented.

2)  Claims 41 and 43-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-63 and 66-68 of copending U.S. Application No. 15/015708.  Although the conflicting sets of claims are not identical, 

Response to Arguments
Claim Rejections Under 35 U.S.C. 103
Applicants argue that Shaw et al. discourage the use of an opioid narcotic, and that any combination of Shaw et al. with the other cited references to achieve a dosage form that does not comprise methadone as presently claimed would necessarily require a modification to Shaw et al.’s compositions to eliminate the methadone and render Shaw et al.’s formulations inoperable for their intended purpose (see pages 16-19 of Response).  Applicants also again argue that the CNS stimulant is essential to the formulations of Joshi et al.’s dosage forms, and that any combination of Joshi et al. with the other cited references to achieve a dosage form that does not comprise a CNS stimulant as presently claimed would necessarily require a modification to Joshi et al.’s compositions to eliminate or replace the CNS stimulant and render Joshi et al.’s formulations inoperable for their intended purpose (see pages 19-21 of Response). 
Applicants’ arguments were again not found to be persuasive based on the overall teachings of Shaw et al., Hoffmeister et al., Joshi et al., Dappen et al., Royce, and Gottlieb et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both Shaw et al. and Joshi et al. are directed towards eliminating the injection abuse potential of drug compositions.  Regarding Applicants’ arguments directed towards Joshi, the Examiner notes that Gottlieb et al. teach that tablets containing methylphenidate intended for oral use can be abused by drug addicts after being tampered with and injected intravenously.  The dosage forms of Shaw et al. are formulated to prevent injection abuse through concentration of the active component in aqueous solution by incorporating in a solid dosage or tablet of such drug one or more ingestible solids having thickening properties which causes rapid increase in viscosity upon concentration of an aqueous solution thereof such as water.  Suitable gelling agents taught in Shaw et al. include polyvinylpyrrolidone and cellulose derivatives such as sodium carboxymethylcellulose and ethylcellulose.  Because Shaw et al. suggest the use of one or more additives having thickening properties which causes rapid increase in viscosity upon concentration of an aqueous solution thereof such as water, the Examiner maintains that a skilled artisan at the time of the invention would have had a reasonable expectation, based on Shaw et al. and the other cited art of record, that the presence of cellulosic gelling agents such as hydroxypropylmethylcellulose would assist in increasing the viscosity of dosage forms such that they are unsuitable for parenteral administration via a syringe when the dosage form is subjected to tampering.  Furthermore, because Joshi et al. explicitly teach that dosage forms can comprise a combination of gelling agents, the Examiner maintains that it would have been well within the ordinary level of skill in the art at the time of the invention to select polyethylene oxide and a cellulosic polymer from finite 
Applicants again argue that Joshi et al., alone or in combination with the other cited references, fails to teach or suggest the claimed ratio of gelling agent to opioid agonist.  Applicants state that the ratio of gelling agent to drug in Example 2 of Joshi et al. is 19.6:1 (see pages 20-21 of Response). 
Applicants’ arguments were again not found to be persuasive. As stated previously, Joshi et al. explicitly teach that mannitol, sucrose, and lactose are used as fillers, and not gel forming polymers, in their compositions (see paragraph [0029]).  Gel forming polymers for use in the compositions of Joshi et al. are described in a different section of the reference than fillers to be included in their compositions. For example, in Example 1 Joshi et al. states that their composition comprises 10% gel forming polymer by weight (see title of Example), and this amount exists if only Polyox is considered to 
Applicants further argue that one of ordinary skill in the art following the teachings of Shaw, principally directed to dosage forms comprising methadone, would not have been led to the teachings of Dappen, principally directed to opioid agonist compounds comparable to morphine, to make the combination to achieve the present claims.  Applicants argue that Shaw makes not mention that its methadone formulations are susceptible to oxidation or that would benefit from an antioxidant, and that Dappen lists alpha-tocopherol among numerous possible components that can be added to its 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Here, although Dappen is directed to opioid agonist analgesic compounds of comparable potency to morphine, Dappen also more generally teaches the reduction of abuse potential for injectable opioid compounds.  Furthermore, Dappen was cited primarily for teaching the inclusion of alpha-tocopherol as pharmaceutically-acceptable antioxidant additive in dosage forms (Joshi et al. also teaches the inclusion of tocopherols as antioxidants in dosage forms, see paragraph [0032]).  Because Dappen generally teaches injectable opioid compounds with potential for abuse, and also explicitly teaches the inclusion of a pharmaceutically-acceptable antioxidant additive such as alpha-tocopherol in their dosage forms, a skilled artisan at the time of the invention would have had a reasonable expectation that opioid compounds in dosage forms were susceptible to oxidation, and thus would have been motivated to include an antioxidant such as alpha-tocopherol in the dosage forms of the cited art of record to inhibit such oxidation.  Regarding Applicants arguments directed towards Gottlieb, the Examiner notes that Gottlieb teaches that the list of drugs associated with drug abuse is constantly expanding (see page 8, first column).  While Gottlieb notes that i.e., methadone, heroin, methylphenidate, oxycodone, hydrocodone) in tablets intended for oral use are susceptible to abuse by an addict who dissolves and injects such drugs intravenously.  The Examiner maintains that a skilled artisan would have been motivated, based on the teachings of the cited art of record mentioned above, to formulate a tablet that contains an opioid agonist susceptible to abuse, is resistant to injection abuse by a user, and exhibits a viscosity unsuitable for parenteral administration greater than 10 cP when the dosage form is subjected to tampering by dissolution in from about 0.5 to about 10 ml of an aqueous liquid.
The rejections under 35 U.S.C. 103 and double patenting rejections over copending U.S. Application Nos. 15/019321 and 15/015708 have been maintained.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                             
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615